Powell, Presiding Judge,
dissenting.
{¶ 20} I respectfully dissent from the opinion of the majority. Once again we are remanding this matter to the trial court to do that which it has already done. I believe that the trial court complied with our first remand in its well-reasoned decision of July 26, 2010.
{¶ 21} First, the facts are substantially as the majority states, with one additional item of note on the declarations page. On the same line as “1986” under “Serial Number” is the entry “N/A.” The majority inexplicably ignores this entry. A serial number being “N/A” can only mean that there was no car to be insured.
*44{¶ 22} Next, as noted by the trial court, the parties declined the opportunity to modify their positions on remand. They asked the court to reconsider the motion that Safe Auto filed on August 5, 2008, and the memoranda pertinent thereto. The pleadings limit the trial court and this court to that which was presented to the trial court in 2008. The majority states that the trial court, in its July 26, 2010 decision, “inexplicably concluded, ‘No party has contested the fact that Semenov has a Named-Operator-Non-Owned Vehicle policy.’ ” (Majority opinion at ¶ 17.) A review of the record shows that McGregor never argued that there was no named-operator-nonowned vehicle (“NONOV”) coverage; rather, he argued only two main points: first, that the policy was ambiguous between the declarations page and the NONOV language, and second, that Semenov intended to cover the 1999 Mercury Sable.
{¶ 23} Next the majority discusses the election of NONOV coverage stating that Safe Auto offered no proof that an election was made. Safe Auto offers no evidence of election because it was not an issue raised by McGregor’s memo and reply memo in opposition to the first summary judgment. McGregor never argued that there were no NONOV terms or that there was no election, so no election document was necessary for the decision. In fact, the record reflects that McGregor wanted to depose Semenov on his intention to insure the Mercury or a car, but could not because Semenov was unavailable. Further, there was no evidence of Semenov owning a car at the time the insurance policy was issued. Finally, the trial court, in its first summary judgment, ruled that Semenov could not have intended to buy a policy of car insurance for a car he did not yet own, and thus the policy language clearly indicated application of NONOV terms. Therefore, summary judgment for Safe Auto was warranted. So the primary contention was not, as the majority says, whether there was a NONOV policy, but rather, whether the policy was so ambiguous that it had to be construed against Safe Auto and in McGregor’s favor.
{¶ 24} While these points were raised on appeal, they were not argued below. As stated above, the parties limited the issues on remand to that which they had previously argued in 2008. We too should limit our consideration to only those issues raised below. The only other approach is to do a complete review of the Civ.R. 56 material and make our own decision. Were we to do that, the “N/A” on the declarations page would seem to indicate that a serial number is not applicable because there was no car. And McGregor offered no evidence that there was a car when the policy was issued. Both these items, not discussed by the majority, indicate far less ambiguity than is suggested. I do not see an ambiguity.
{¶ 25} Finally, since we review summary judgment de novo, the majority would better serve the trial bench by deciding that this policy is ambiguous and *45entering summary judgment in favor of McGregor on the question of coverage and remanding to the trial court for a hearing on damages rather than requiring yet another consideration of ambiguities. The trial court has said twice that the policy is not ambiguous; a third time won’t be a charm.
{¶ 26} Therefore, I would find that the trial court complied with our remand, fully considered the matter, and properly applied the law as to summary judgment. I would affirm.